Title: To Alexander Hamilton from Timothy Pickering, 3 January 1793
From: Pickering, Timothy
To: Hamilton, Alexander



General Post OfficePhiladelphia Jany 3d 1793
Sir

Since the close of the last War with Great Britain the Mails for Canada, brought by the British Packets to New York have been transmitted to Albany by the carriers of the Mails of the United States; and from Albany by a Courier to Montreal. Mr Lansing the postmaster at Albany, was the agent in this business in behalf of the Deputy postmaster General for Canada. Mr Lansing made some propositions to me for continuing his agency, by a Contract for carrying the Mail from Albany thro’ Vermont; a post road being established by law, as far as Burlington on Lake Champlain. I declined his proposals. Afterwards, in March last, Mr Edwards Deputy postmaster in Montreal, came to this City, and manifested the desire of Mr Finlay, the Deputy postmaster General for Canada to have some arrangement made for the regular conveyance of the Canada Mail. I then made the propositions contained in the inclosed paper, which have since been agreed to by Mr Finlay; and the Mail is now conveyed in the manner therein described: Some accidents occasioned delays: but the plan is now in operation. The sentiments expressed in that paper will show my sense of such a connection with our neighbours in Canada and how readily I shall enter into any negociation for a similar connection with any other part of that extensive province.
With respect to a communication by post with Niagara, which you mentioned to me yesterday, I now enclose a statement which will show the accomplishment of that object to be exceedingly easy:
& am Sir &c.

T. P.

